Citation Nr: 1454441	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-23 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in South Central VA Health Care Network



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Bay Medical Center on September 1 and September 2, 2010. 



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to December 1972.  The appellant in this case is Bay Medical Center - the institution that provided the services at issue to the Veteran.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 24, 2010 and April 8, 2011 determinations by the Biloxi, Mississippi Department of Veterans Affairs Medical Center (VAMC) (the Agency of Original Jurisdiction (AOJ)) that denied payment or reimbursement for the services the Veteran received on September 1and September 2, 2010, on the basis that the application was incomplete. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the record in this case appears to be incomplete, making the procedural history difficult to establish.  What can be ascertained is that on August 27, 2010, Veteran was admitted to the Gulf Coast Medical Center for congestive heart failure.  On cardiology consultation, it was noted that he required evaluation for an automatic implantable cardioverter defibrillator (AICD or pacemaker).  It was noted that he was to be transferred to the Biloxi VAMC for further treatment; however the treatment records further note that the VAMC did not have suitable facility for the cardiac catheterization or an AICD placement, and it was recommended that the Veteran be transferred to Bay Medical Center for the AICD implacement.  Bay Medical Center records show the Veteran was transferred and admitted on September 1, 2010 and underwent cardiac resynchronization without complications.  He was discharged to his home on September 2, 2010.  Charges for this treatment totaled $173,303.18.  

A claim for reimbursement by Bay Medical Center was received on September 14, 2010.  

VA records show that an August 23, 2010 consultation and operative report were reviewed. 

Two decisional letters were issued by VA; both are dated September 5, 2012.  [The date cannot be accurate, as it is after VA received the appellant's VA Form 9, which completed the appeal.]  The date printed was crossed out and a hand-written date was inserted for each decisional letter.  

The decisional letter now hand-dated September 24, 2010, denied the appellant's claim for reimbursement on the basis that the claim was incomplete.  VA indicated that it had not received complete copies of the Veteran's medical records, to include the emergency room report, discharge summary or operative reports.  A decisional letter hand-dated April 8, 2011 again denied the claim (based on a  failure to provide information necessary to complete the claim within 30 days of the request).  

The appellant 's notice of disagreement (NOD) asserts the Veteran's complete medical records were sent to, and received by, VA in a timely fashion.  With the NOD, the appellant submitted a FedEx tracking receipt showing that a package was shipped overnight from Bay Medical Center on September 13, 2010 (eleven days following the Veteran's treatment) and was received by VA on September 14, 2010.  The tracking receipt shows that package weighed four pounds and was acknowledged received  at 11:44 a.m.  

A VA memorandum, as to the instant appeal (as identified by the Veteran's name), shows that at 2:37 p.m. on September 14, 2010 documents titled "UB records" were scanned into VA systems.  

The Board notes that treatment records (including for the services at issue) have been included in the record; however, they are not dated stamped to indicate when they were received by VA.  

Given the record outlined above, the Board finds no reason to dispute that a claim was properly submitted to VA on September 14, 2010; VA's own records reflect that a claim was received on September 14, 2010, documents were scanned into the system on September 14, 2010, and an August 23, 2010 consultation report was reviewed prior to the issuance of the September 24, 2010 determination (all reflecting that the medical records requested were received).  [Notably, at the time of the September 2010 decision, the Veteran did not have any other claims (completed or pending) with VA; thus, submission of medical records must have been in connection with a claim for reimbursement.  VA would not have access to the August 23, 2010 consultation report, had a claim for reimbursment by the Veteran not been filed.]

In light of the Board's finding that an apparently complete application for reimbursement was timely received, and that consequently there is no procedural bar to the claim, merits adjudication is necessary.  The AOJ must now adjudicate Bay Medical Center's claim for VA payment or reimbursement for medical service the AOJ provided the Veteran on September 1 and 2, 2010 on the merits.

The case is REMANDED for the following:

1. The AOJ should ascertain what became of the Veteran's medical records that were received on September 14, 2010.  If they cannot be located, and are determined to be irretrievably lost, further processing of the Veteran's claim should acknowledge such administrative error, and should include a request to the appellant to provide duplicates (if such remain necessary to process the claim) .  

2. The AOJ should then arrange for all further development needed for a merits adjudication of the instant application for reimbursement, and then proceed with the adjudication of such claim.  

3. If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

